Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 does not make sense because a ratio of a length to a length (i.e. a “diameter” is a measure of length) cannot be 200 mm. It would have to be a scalar number. Accordingly, no meaningful comparison can be made with the prior art.

Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 7-9, 11-15, and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rusconi (US 20190052954).
Regarding claim 1, Rusconi teaches an open binaural earphone, comprising: a housing placed on at least one of a head or an ear of a user and not blocking a user's ear canal (eyewear earpiece, Rusconi, [0031], fig 1), and configured to accommodate at least one low-frequency speaker and at least one high-frequency speaker (bass and trebele speaker, Rusconi, [0036], fig 1); the at least one low-frequency speaker configured to output sounds within a first frequency range from at least two first sound guiding holes through at least two first guiding tubes (secondary opening 19 and primary opening 13, Rusconi, [0033], fig 1); and the at least one high-frequency speaker configured to output sounds within a second frequency range from at least two second sound guiding holes through at least two second guiding tubes (secondary opening 17 and primary opening 11, [0033], fig 1), the second frequency range including one or more frequencies higher than one or more frequencies in the first frequency range (treble frequencies are higher than bass frequencies, Rusconi, [0036]).  
Regarding claim 4, Rusconi teaches the open binaural earphone of claim 1, whereinPreliminary Amendment Attorney Docket No.: 20608-0096US00 Application No.: Not yet assigned (Continuation of International Application No. PCT/CN2020/070539) Page 3 of 7 a first distance is between the at least two first sound guiding holes, a second distance is between the at least two second sound guiding holes, and the first distance exceeds the second distance (first set are further apart than second set, Rusconi, fig 1). 
Regarding claim 7, Rusconi teaches the open binaural earphone of claim 1, wherein when the user wears the open binaural earphone, a distance between a center point of the user's ear canal and a center point of at least two sound guiding holes is not greater than 10 millimeters, the at least two sound guiding holes being the at least two first sound guiding holes or the at least two second sound guiding holes that is closer to the user's ear canal (primary openings 11 and 13, Rusconi, fig 1; these openings would be within that range when tucked behind the user’s ear in a wearing state).  
Regarding claim 8, Rusconi teaches the open binaural earphone of claim 1, wherein radius of the at least two first guiding tubes or radius of the at least two second sound guiding holes are within a range of 1.75 millimeters-5 millimeters (Rusconi, fig 1).
Regarding claim 9, Rusconi teaches the open binaural earphone of claim 1, wherein lengths of the at least two first guiding tubes or lengths of the at least two second guiding tubes are not greater than 100 millimeters (clearly less than 100 mm, Rusconi, fig 1).
Regarding claim 11, Rusconi teaches the open binaural earphone of claim 1, wherein the sounds output from the at least two first sound guiding holes have a same phase (phase of primary holes 11 and 12, Rusconi, fig 1).
	Regarding claim 12, Rusconi teaches the open binaural earphone of claim 1, wherein the sounds output from the at least two second sound guiding holes have opposite phases (holes 11 and 17, Rusconi, fig 1).
Regarding claim 13, Rusconi teaches the open binaural earphone of claim 1, wherein the at least two first sound guiding holes or the at least two second sound guiding holes are disposed at two sides of a baffle (temple arm, fig 1 Rusconi).
Regarding claim 14, Rusconi teaches the open binaural earphone of claim 13, wherein at least two first acoustic routes are formed between the at least two first guiding holes and the user's ear canal; at least two second acoustic routes are formed between the at least two second guiding holes and the user's ear canal; lengths of the at least two first acoustic routes are different; and lengths of the at least two second acoustic routes are different (route between ear canal and holes 11 and 17 fit the claimed limitations in fig 1 of Rusconi).  
Regarding claim 15, Rusconi teaches the open binaural earphone of claim 13, wherein an auricle of the user serves as the baffle (auricle would be in between hole 11 and 17, Rusconi, fig 1).  
Regarding claim 16, Rusconi teaches the open binaural earphone of claim 1, whereinPreliminary Amendment Attorney Docket No.: 20608-0096US00 Application No.: Not yet assigned (Continuation of International Application No. PCT/CN2020/070539) Page 5 of 7 a diameter of a sound guiding hole of the at least two first sound guiding holes close to the user's ear canal is different from a diameter of a sound guiding hole of the at least two first sound guiding holes away from the user's ear canal; and a diameter of a sound guiding hole of the at least two second sound guiding holes close to the user's ear canal is different from a diameter of a sound guiding hole of the at least two second sound guiding holes away from the user's ear canal (11 and 17 have slightly different diameters and 13 and 19 have slightly different diameters, Rusconi, fig 1).  
Regarding claim 18, Rusconi teaches the open binaural earphone of claim 16, wherein a ratio of the diameter of the sound guiding hole of the at least two second sound guiding holes close to the user's ear canal to the diameter of the sound guiding hole of the at least two second sound guiding holes away from the user's ear canal is not greater than 10 (bottom holes slightly smaller diameter than top holes, Rusconi, fig 1).
Regarding claim 19, Rusconi teaches the open binaural earphone of claim 1, wherein at least one sound guiding hole of the at least two first sound guiding holes is closer to the user's ear canal, at least one sound guiding hole of the at least two first sound guiding holes is away from the user's ear canal, and the at least one sound guiding hole closer to the user's ear canal and the at least one sound guiding hole away from the user's ear canal are disposed at two sides of a user's auricle (holes 11 and 17, Rusoni, fig 1).  
Regarding claim 20, Rusconi teaches the open binaural earphone of claim 1, further comprising an electronic frequency division module, wherein the electronic frequency division module is configured to divide a voice signal to generate a low-frequency signal corresponding to the sounds within the first frequency range and a high-frequency signal corresponding to the sounds within the second frequency range (inherent crossover for bass and trebele speakers, Rusconi, [0036]).

Claim(s) 2, 3, 5, 6, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rusconi.
Regarding claim 2, Rusocni teaches the open binaural earphone of claim 1
Although Rusconi does not teach wherein the first frequency range includes frequencies lower than 650 Hz, and the second frequency range includes frequencies higher than 1000 Hz, the examiner takes Official Notice that one of ordinary skill in the art would have envisaged that the bass could include something lower than 650 and the treble could include something higher than 1 kHz since these are core frequencies to speech intelligibility. To interpret bass and trebele configuration to not include these frequencies would not be a reasonable conclusion of the inferences that would be made by one of ordinary skill in the art interpreting Rusconi.
Regarding claim 3, Rusocni teaches the open binaural earphone of claim 1.
Although Rusconi does not explicitly teach wherein the first frequency range overlaps with the second frequency range, it is well-known that brick wall crossovers with no overlap cause audible artifacts and so it would have been obvious as common sense that the system of Rusconi would employ a crossover with some slop between high and low pass regions and therefore some overlap.  
Regarding claim 5, Rusconi teaches the open binaural earphone of claim 4.
Although Rusconi does not specify how long the dimensions are such that the first distance is not greater than 40 millimeters, and the second distance is not greater than 7 millimeters, one could take a typical temple arm length of 140 mm and evaluate figure 1 based on those lengths. In that case, the first distance is less than 40 mm and the second distance is 7 mm. It would have been obvious that it could have been slightly less than 7 mm if the figure appears to show exactly  7 mm as an obvious design choice.  
Regarding claim 6, Rusconi teaches the open binaural earphone of claim 4.
Although Rusconi does not epclity teach the wherein the first distance is 30 millimeters, and the second distance is 5 millimeters, the distacnes in fig 1 of Rusconi (assuming a temple arm length of 140 mm) would have been close engouh such that the claimed ranges would have been opbvious as a matter of designer’s preference in implementing the specific configuration.  
Regarding claim 17, Rusconi teaches the open binaural earphone of claim 16.
Although Rusconi does not explicitly teach the feature wherein a ratio of the diameter of the sound guiding hole of the at least two first sound guiding holes close to the user's ear canal to the diameter of the sound guiding hole of the at least two first sound guiding holes away from the user's ear canal is not less than 1, Rusconi teaches that the top and bottom holes have respective diameters very close to a ratio of 1. Accordingly, to set the ratio of the close to the ear hole to the less close to the hear whole as 1 or greater would have been obvious to one of ordinary skill in the art as a minor design tweak.  

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kile Blair whose telephone number is (571)270-3544. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KILE O BLAIR/Primary Examiner, Art Unit 2651